Campbell, C. J.,
delivered the opinion of the court.
We entertain no doubt of the right of the defendant corporation to incur liability for a reward promised under the circumstances shown in evidence. Railroad Co. v. Cheatham, 85 Ala., 292; Ricord v. Central, etc., 15 Nev., 167; Amer. Ex. Co. v. Patterson, 73 Ind., 430.
But the judgment recovered must be reversed for the error of the court in refusing to permit evidence of the bad character of the plaintiff for veracity in the neighborhood where he had lived many years, and from which he had removed two years before. 1 Rice on Ev., 630; Sleeper v. Van *646Middlesworth, 4 Denio, 431; Rathbun v. Ross, 46 Barbour, 127; Martin v. Martin, 25 Ala., 201; Sorrelle v. Craig, 9 Ib., 534; People v. Abbot, 19 Wend., 192.
If there was nothing in the books in support of this view, we would not hesitate to announce one so obviously just. To hold otherwise, would preclude the possibility of impeaching the character of one who had changed his residence, in many cases. The rule must work both ways, and, under the rule we condemn, one who had maintained an unblemished reputation through a long life, in case of removal and occasion in his new home to prove his good character where he had spent his life, would be denied the right to call witnesses who had known him at his former residence, because not acquainted with his reputation at his new place of abode. And one who had not lived long enough at a place to become known there would not be able to prove reputation at all. The true inquiry is as to one’s reputation — the estimation of those who know him. Generally, they are his neighbors, but circumstances alter cases, and the law conforms reasonably to altered circumstances, in order to accomplish its objects,
The instruction asked by the defendant as to the credibility of witnesses wms improperly refused. That it was aimed at the plaintiff was not an objection to it, for a good deal of impeaching evidence had been aimed at him.

Reversed, and remanded for a new trial.